Citation Nr: 1130205	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(o).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which awarded SMC at the "L1/2" rate based on a 100 percent evaluation for the Veteran's service-connected residuals of poliomyelitis with loss of use of both feet and additional service-connected disabilities ratable at 50 percent or more.  

The Veteran requested a hearing on this matter, but withdrew his request in August 2009.

The Board denied this claim in June 2010, finding that the criteria for a higher rate of SMC pursuant to 38 U.S.C.A. § 1114(o) had not been met.  Specifically, the Board determined that while the Veteran requires aid and assistance, it is not required for a disability that is separate and distinct from the loss of use of the feet for which he is service-connected.  Pursuant to a Joint Motion for Remand, however, the U.S. Court of Appeals for Veterans Claims remanded the case back to the Board in May 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand (JMR) requested that the June 2010 decision be vacated and remanded for an examination or opinion regarding whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(o).

The Veteran is in receipt of service connection for residuals of poliomyelitis with loss of use of both feet and anxiety, evaluated as 100 percent disabling (previously separately evaluated as residuals of poliomyelitis with loss of use of the right foot, decreased motor capability left lower extremity, and anxiety); carpal tunnel syndrome, right hand (dominant), secondary to residuals of poliomyelitis, evaluated as 40 percent disabling; carpal tunnel syndrome, left hand (nondominant), secondary to residuals of poliomyelitis, evaluated as 30 percent disabling; chronic tendinopathy right shoulder (dominant), secondary to residuals of poliomyelitis, evaluated as 20 percent disabling; and recurrent low back strain and degenerative arthritis, secondary to residuals of poliomyelitis, evaluated as 10 percent disabling.

The Veteran currently receives SMC under § 1114(l) for loss of use of his lower extremities and because he is in need of aid and attendance secondary to impairment of both feet.  He contends that he is entitled to SMC at the "o" rate based on the anatomical loss of use of both feet and the need for regular aid and attendance under the provisions of 38 U.S.C.A § 1114(l).  Specifically, he contends that impairment caused by his upper extremities' disability or caused by any of his other service-connected conditions (but not considering the impairment of his lower extremities) renders him in need of aid and attendance.  

Under 38 U.S.C.A. § 1114(o), SMC is warranted where the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n), no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 5/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances.

The Veteran has not lost both arms, and he is not deaf.  As such, the only criteria the Veteran could possibly qualify for would be to satisfy two of the conditions from 1114(l) through (n).  The Veteran has not alleged loss of use of both arms, he is not blind, and his legs have not been amputated.  As such, he does not meet the criteria for a rating under 1114(m) or (n).

Compensation under § 1114(o) is also permitted when there is paralysis of both lower extremities together with loss of anal and bladder sphincter control, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even where incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).  However, while the Veteran uses Canadian crutches to ambulate, both lower extremities are not paralyzed, and there is no indication that he has lost bowel or bladder control.

Under 38 U.S.C.A. § 1114(l), SMC is payable at the higher rate if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to show factual need for aid and attendance include the inability of the Veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

In order to obtain compensation under § 1114(o), determinations must be based upon separate and distinct disabilities.  This requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  If the loss or loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

The JMR noted that "the record is not clear" that the aid and attendance required by the Veteran "is not required for a disability that is separate and distinct from the loss of use of the feet."  Moreover, the Veteran has reported that he requires assistance with tasks involving motor skills of the hands, such as fastening his clothes and crutches, and a VA treatment provider assessed the Veteran as lacking sufficient hand and arm strength to propel a manual wheelchair.  Therefore, upon remand, the Veteran should be provided a VA examination and medical opinion addressing whether the aid and attendance required by the Veteran is for a disability that is separate and distinct from the loss of use of the feet.  

The Board acknowledges the Veteran's claim that he has suffered nerve damage to his right hand due to a November 2007 fall that was reportedly caused by his bilateral leg disability.  See June 2009 Form 9.  VA treatment records from November 2007 to February 2008 confirm that the Veteran fractured his right wrist in November 2007 after a fall.  Nonunion and a weak hand have been noted.  The Board, however, cannot consider this nonservice-connected disability in connection with the claim currently on appeal.  A September 2009 Report of Contact establishes that the Veteran did not wish to file a claim for service connection with respect to this disability.  Therefore, the examiner should opine as to whether it is possible to separate the symptoms and/or degree of impairment due to the Veteran's service-connected disability(ies) from the November 2007 fall.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule an examination by an appropriate physician to render a medical opinion as to whether the Veteran requires aid and attendance for a service-connected disability that is separate and distinct from the loss of use of the feet.

The examiner must also opine as to whether there is: (i) inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability to attend to the wants of nature; or (iv) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

Only the Veteran's service-connected disabilities may be considered in making these necessary determinations, as opposed to nonservice-connected disabilities such as the injuries sustained during a November 2007 fall.  

The claim folder and a copy of this remand must be made available to and reviewed by the examiner.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

